 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDModern Litho Plate Corp.,PetitionerandAmalgamated Lithog-raphers of America, Ind., LocalNo. 1.Case No. 3-ISM-1126.November 7, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act a hearing was held before William G. Haemnel, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board 1 finds :1.The Employer is engaged in commerce within the meaning of theAct 22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.The Union contends that a consent election conducted by the NewYork State Labor Relations Board on January 25, 1961, in the agreedunit bars a National Labor Relations Board election for 1 year.The record shows that the consent election was won by the Union,the vote being 8 to 3. There were two challenges. The Employerobjected to the election thereafter, on the grounds that the State boardlacked jurisdiction due to the preemptive right of the National LaborRelations Board.However,before determination was made on thisobjection the New York State board permitted the Union to withdrawits petition 3It is the Board's policy to honor a State-conducted election wherethe election itself is valid under State law and not affected by anyirregularities under our standards.'However, we find in the circum-'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this caseto a three-member panel[Members Leedom, Fanning,and Brown].2The Employer is engaged in the manufacture of lithographic platesin New York City.Its total gross revenue during 1960 was in excessof $175,000 fromsalesto firms locatedwithin the State of New York.However,itwas stipulatedthat the Employer's largestcustomer,Kenner PrintingCompany, had a gross annual revenue in excess of $50,000from out-of-State customers during the same periodAccordingly, the Boardwill assertjurisdiction on the basis of the indirect annual outflow in excessof $50,000SiemonsMailing Service,122 NLRB 81' The Union, in requesting withdrawal of its petition,likewise concededto the Stateboard thatthe Employerdid meet thejurisdictionstandards of the National Labor Rela-tionsBoard,and furthermore"if the Petitioner [Union] were certified by the State Boardand if theEmployercommitted some unfair labor practices the Petitioner [Union] wouldvery likely file charges with the National Board rather than with the State Board sincethe Employer so strongly contendsthat the State Board hadno jurisdiction over it"*OlinMathieson Chemical Corporation, Calabama Plant,atMcIntosh,Alabama,115NLRB 1501134 NLRB No. 8. WESTERN CARTRIDGE COMPANY67stances of this case that a final determination by the State board of thevalidity of the election has been deliberately avoided by the with-drawal of the petition.We therefore cannot consider the electionvalid.Accordingly, we find no merit in the Union's contention.4.The appropriate unit :We find, in accord with the agreement of the parties, that the follow-ing employees of the Employer constitute a unit appropriate for col-lective bargaining within the meaning of Section 9 (b) of the Act.All lithographic production employees, excluding all other em-ployees, professional employees, guards, watchmen, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]Western Cartridge Company1andDistrict 9, InternationalAssociation ofMachinists(AFL-CIO).CaseNo.R-4688.November 7, 1961DECISION CLARIFYING CERTIFICATIONPursuant to a Board certification on February 6, 1943, the AmericanFederation of Labor and Affiliated Organizations, was certified asbargaining representative of a unit of all production and maintenanceemployees of the Western Cartridge Company, East Alton, Illinois,including working foremen who spend less than 50 percent of theirtime in performing supervisory functions, and production and main-tenance clerical employees, but excluding superintendents, generalforemen, working foremen who spend a majority of their time per-forming supervisory functions, and all supervisory employees ofhigher rank, guards, office employees, timekeepers, stenographers andtypists on the factory payroll, technical employees, and firefighters.'Effective August 28, 1946, District 9, International Association ofMachinists (AFL-CIO), hereinafter referred to as I.A.M., succeededand was substituted for the American Federation of Labor and Affili-ated Organizations as the labor organization representing employeescovered by the certification, including all production employees in thedetonator department of the Employer now known as department1360-detonator.Thereafter and continuously to the present time, theparties have entered into collective-bargaining agreements.On June 13, 1941, in Case No. R-2494, the Chemical Workers1Olin DZathieson Chemical Corporation is the successor to Western Cartridge Company.2 46 NLRB 948.134 NLRB No. 11.